DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 15/702004 filed on August 03, 2021.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.

Applicant
3.	Applicant is encouraged to contact the Examiner in hopes of discussing and moving the case forward in light of compact prosecution. 


Applicant’s Arguments
4.	The Applicant’s Arguments have been considered but are not persuasive. 




Examiner replies that the combination of the Chavan, Ahmed and Liu does teach this limitation.  The Chavan, Ahmed and Liu reference discuss different ways to optimize queries based upon NULL expressions. Chavan and Liu are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization to determine patterns for predicates in complex queries of Chavan to include the query optimization of Liu, to allow queries to be processed more efficiently. The suggestion/motivation to combine is that it would be obvious to try in order to easily process queries based upon Null and Not Null data items (Par. 0005-0010 Liu).

Ahmed teaches receiving a first query comprising a plurality of query expressions (Par. 0026 and Fig.1 Ahmed discloses receiving a query.  The query contains operators which are a type of subquery. The subquery is seen as query expressions);
determining that a first expression of the first query is permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
Ahmed does not teach but Liu teaches determining that the first expression is permitted to return null if no arguments of the first expression are null  (Par. 0022 Liu discloses selecting the Null on Null option for execution provide that the function construct element only from Not Null values that are passed as inputs. Par. 0036 Liu discloses Similarly, the analyzeExpressionIsNotNULL( ) function returns status ISNOTNULL_ALWAYS_FALSE if it determines that the "inputExpr" expression would always evaluate to a NULL value.  The Not Null values that are passed as inputs are seen as no arguments of the first expression are null. The first expression is permitted to return null is seen as the ISNotNULL_ALWAYS_FALSE always evaluating to a NULL value); 
Ahmed and Liu are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the query optimization of Liu, to allow queries to be processed more efficiently. The suggestion/motivation to combine is that it would be obvious to try in order to easily process queries based upon Null and Not Null data items (Par. 0005-0010 Liu).
Ahmed does not teach but Chavan teaches determining that the first expression returns null it any argument of the first expression is null, determining that a first child expression of the first expression is permitted to return null (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result. Predicates are seen as arguments of the first expression. Predicates are also seen as first child expression of the first expression. Chavan discloses returning null when a null value is determined to be the definitive result. Therefore a first child expression that is determined to reach a definitive result of null will returns null and therefore the expression will return null. This is achieved with a first expression predicate that returns “null” value and a definitive result can be reached, such as P1 or P2, when the first predicate value is “null” value it does not matter what the second predicate value is.  Example if the query expression is P1 or P2, and P1 returns null then the result of the query will be NULL without evaluating P2);
and responsive to determining that the first expression is permitted to return null, that the first expression returns null if any argument of the first expression is null, that the first expression is permitted to return null if no arguments of the first expression are null, and that the first child expression is permitted to return null generating optimized query code for the first query, the optimized query code comprising (Par. 0025 Chavan discloses query expression optimization includes dynamic optimization of a query execution during the execution of the query);
Ahmed and Chavan are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the query optimization of Chavan, to allow queries to be processed quicker. The suggestion/motivation to combine is that it would be obvious to try in order to easily process queries based upon runtime behavior (Par. 0001 Chavan).


	On Pg.12 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “The Office also relies on Chavan, but Chavan fails to remedy the defects of Ahmed. As the Office points out Chavan describes "skipping the unevaluated predicates when a definitive result can be achieved." See Chavan at ¶ 43, Office Action at 7. Chavan does mention that "[a] query expression may be evaluated until a definitive result is reached." See Chavan at ¶ 43. The Examiner states that "[a] null value is seen as a definitive result." See Office Action at p. 7. Respectfully, however, Chavan does not indicate that a null value is a definitive result. Indeed, not all instances of null lead to a definitive result. For example, as Applicant discloses, a query expression may or may not return null when one of its ancestor expressions return null. See Specification at ¶ 20. Indeed, it is conceivable that an expression could return a value other than null even if one of the arguments of the expression is null. See, for example, Ahmed's example comparison that "always evaluate to FALSE regardless of whether one or both values are NULL." See Ahmed at ¶ 32. Accordingly, contrary to the Examiner's suggestion, a null value is not necessarily a definitive result, that is, unless one tests for the conditions recited by claim 1 and not taught or suggested by any of the references.”

Examiner replies that Chavan does teach this limitation. Returning NULL is a definitive result, the result is Null. Returning a value other than NULL is also a definitive result.  The act of reaching a result is the definitive answer, regardless of how it was achieved. In terms of this limitation the definitive result of NULL was achieved by evaluating a first expression, the expression evaluates to NULL and then Chavan reference decided to skip the unevaluated predicates since a definitive result of NULL can be reached. Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result. Predicates are seen as arguments of the first expression. Predicates are also seen as first child expression of the first expression. Chavan discloses returning null when a null value is determined to be the definitive result. Therefore a first child expression that is determined to reach a definitive result of null will returns null and therefore the expression will return null. This is achieved with a first expression predicate that returns “null” value and a definitive result can be reached, such as P1 or P2, when the first predicate value is “null” value it does not matter what the second predicate value is.  Example if the query expression is P1 or P2, and P1 returns null then the result of the query will be NULL without evaluating P2).



Claim Rejections - 35 U.S.C. §101 
 
35 U.S.C. §101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
101 SUMMARY ANALYSIS: 
 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a system, independent claim 8 and 15 recite a method. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 1  recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “receiving a first query comprising a plurality of query expressions”, “ determining that a first expression of the first query is permitted to return null”, “determining that the first expression returns null if any argument of the first expression is null”, “determining that the first expression is permitted to return null if no arguments of the first expression are null”, “determining that a first child expression of the first expression is permitted to return null;” “and responsive to determining that the first expression is permitted to return null, that the first expression returns null if any argument of the first expression is null, that the first expression is permitted to return null if no arguments of the first expression are null, and that the first child expression is permitted to return null, generating optimized query code for the first query”, “  a first code segment that, when executed by a processor, causes the processor to perform operations comprising determining a value of the first expression; and a conditional jump instruction that, when executed by the at least one processor, causes the at least one processor to perform operations comprising”, “determining that the first child expression of the first expression returns null; after determining that the first child expression returns null, skipping execution of at least a portion of the first code segment corresponding to at least a second child expression of the first expression; and returning null for the first expression.” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 
 


101 SUMMARY ANALYSIS: 
 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 2 recites a system 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 2 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “a first instruction that, when executed by the processor causes the processor to perform operations comprising setting a value of a first expression variable to null; and a second instruction that, when executed by the processor, causes the processor to perform operations comprising setting the value of the first expression variable to the value of the first expression, wherein the at least a portion of the first code segment skipped by the conditional jump instruction comprises the second instruction” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 
 


101 SUMMARY ANALYSIS: 
 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 3 recites a system 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 3 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the at least one processor is further programmed to perform operations comprising, before generating the first code segment, determining that a first child expression of the first expression is permitted to return a null value” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 



101 SUMMARY ANALYSIS: 
 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 4 recites a system 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 4 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the at least one processor is further programmed to perform operations comprising determining that a second expression of the first query is not permitted to return null, wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression; and a fourth code segment that, when executed by the processor causes the processor to perform operations comprising determining a value of the second expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 



101 SUMMARY ANALYSIS: 
 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 5 recites a system 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 5 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the at least one processor is further programmed to perform operations comprising: determining that a first child expression of the first expression is permitted to return null; determining that the first child expression is returns null if any argument of the first expression is null, wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the first child expression; and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first sub-child expression of the first child expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 





101 SUMMARY ANALYSIS: 
 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 6 recites a system 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 6 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “determining that the first child expression does not preserve not null, wherein the fourth code segment comprises a second conditional jump instruction; and wherein the second conditional jump instruction, when executed by the processor, causes the processor to perform operations comprising: skipping execution of at least a portion of the third code segment; and returning null for the first expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 7 recites a system 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 7 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “determining that a second expression of the first query is permitted to return null; determining that the second expression is returns null if any argument of the second expression is null; and determining that no child expression of the second expression is permitted to return null, wherein the optimized query code comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression; and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the second expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 9 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 9 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “a first instruction that, when executed by the processor causes the processor to perform operations comprising setting a value of a first expression variable to null; and a second instruction that, when executed by the processor causes the processor to perform operations comprising setting the value of the first expression variable to the value of the first expression, wherein the at least a portion of the first code segment skipped by the conditional jump instruction comprises the second instruction” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 






101 SUMMARY ANALYSIS: 
 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 10 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 10 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “before generating the first code segment, determining that a first child expression of the first expression is permitted to return a null value” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 


 


101 SUMMARY ANALYSIS: 
 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 11 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 11 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “further comprising determining that a second expression of the first query is not permitted to return null, wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression; and a fourth code segment that, when executed by the processor causes the processor to perform operations comprising determining a value of the second expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
101 SUMMARY ANALYSIS: 
 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 12 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 12 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “determining that a first child expression of the first expression is permitted to return null; determining that the first child expression is returns null if any argument of the first expression is null, wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the first child expression; and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first sub-child expression of the first child expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 13 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 13 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “determining that the first child expression does not preserve not null, wherein the fourth code segment comprises a second conditional jump instruction; and wherein the second conditional jump instruction, when executed by the processor, causes the processor to perform operations comprising: skipping execution of at least a portion of the third code segment; and returning null for the first expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





101 SUMMARY ANALYSIS: 
 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 14 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 14 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “determining that a second expression of the first query is permitted to return null; determining that the second expression is returns null if any argument of the second expression is null; and determining that no child expression of the second expression is permitted to return null, wherein the optimized query code comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression; and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the second expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 16 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 16 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “a first instruction that, when executed by the processor causes the processor to perform operations comprising setting a value of a first expression variable to null; and a second instruction that, when executed by the processor causes the processor to perform operations comprising setting the value of the first expression variable to the value of the first expression, wherein the at least a portion of the first code segment skipped by the conditional jump instruction comprises the second instruction” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





101 SUMMARY ANALYSIS: 
 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 17 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 17 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the at least one processor is further programmed to perform operations comprising, before generating the first code segment, determining that a first child expression of the first expression is permitted to return a null value” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





101 SUMMARY ANALYSIS: 
 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 18 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 18 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the at least one processor is further programmed to perform operations comprising determining that a second expression of the first query is not permitted to return null, wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression; and a fourth code segment that, when executed by the processor causes the processor to perform operations comprising determining a value of the second expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 





101 SUMMARY ANALYSIS: 
 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 19 recites a method 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 19 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the at least one processor is further programmed to perform operations comprising: determining that a first child expression of the first expression is permitted to return null; determining that the first child expression is returns null if any argument of the first expression is null, wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the first child expression; and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first sub-child expression of the first child expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, determine the first expression is null, and generate an optimal query and skip certain expressions.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 20 recites a machine readable medium 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) method for receiving a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query determining the first expression of the query is permitted to return null, determining the first expression returns null if any argument is null, determining the first expression is permitted to return null if no arguments are null, determine a first child expression is permitted to return null, then generating an optimal query instructions for the received query, the query instructions comprising determining a first expression, a conditional jump that skips a first child expression and performing the search on portions of the first query code.  
 
Such mental observations or evaluations fall within the “performed with pencil and paper” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 20 recites the additional elements of a processor, memory, “generating optimized code…” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the at least one processor is further programmed to perform operations comprising: determining that a first child expression of the first expression is permitted to return null; determining that the first child expression is returns null if any argument of the first expression is null, wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the first child expression; and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first sub-child expression of the first child expression” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the receiving a query, checking for null expressions and skipping certain expressions are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. U.S. Patent Application Publication No. 2014/0379690 (herein as ‘Ahmed’), and further in view of Liu et al. U.S. Patent Application Publication No. 2008/0065674 (herein as ‘Liu’) and Chavan U.S. Patent Application Publication No. 2011/0055197 (herein as ‘Chavan’).

As to claim 1 Ahmed teaches a system for optimizing database queries, (Par. 0019 Ahmed discloses a query optimizer); the system comprising at least one processor and a machine-readable medium in communication with the at least one processor, (Par. 0088 Ahmed discloses hardware and processor configured to perform the optimization); wherein the at least one processor is programmed to perform operations comprising: 
receiving a first query comprising a plurality of query expressions (Par. 0026 and Fig.1 Ahmed discloses receiving a query.  The query contains operators which are a type of subquery. The subquery is seen as query expressions);
determining that a first expression of the first query is permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
Ahmed does not teach but Liu teaches determining that the first expression is permitted to return null if no arguments of the first expression are null  (Par. 0022 Liu discloses selecting the Null on Null option for execution provide that the function construct element only from Not Null values that are passed as inputs. Par. 0036 Liu discloses Similarly, the analyzeExpressionIsNotNULL( ) function returns status ISNOTNULL_ALWAYS_FALSE if it determines that the "inputExpr" expression would always evaluate to a NULL value.  The Not Null values that are passed as inputs are seen as no arguments of the first expression are null. The first expression is permitted to return null is seen as the ISNotNULL_ALWAYS_FALSE always evaluating to a NULL value); 
Ahmed and Liu are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the query optimization of Liu, to allow queries to be processed more efficiently. The suggestion/motivation to combine is that it would be obvious to try in order to easily process queries based upon Null and Not Null data items (Par. 0005-0010 Liu).
Ahmed does not teach but Chavan teaches determining that the first expression returns null it any argument of the first expression is null, determining that a first child expression of the first expression is permitted to return null (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result. Predicates are seen as arguments of the first expression. Predicates are also seen as first child expression of the first expression. Chavan discloses returning null when a null value is determined to be the definitive result. Therefore a first child expression that is determined to reach a definitive result of null will returns null and therefore the expression will return null. This is achieved with a first expression predicate that returns “null” value and a definitive result can be reached, such as P1 or P2, when the first predicate value is “null” value it does not matter what the second predicate value is.  Example if the query expression is P1 or P2, and P1 returns null then the result of the query will be NULL without evaluating P2);
and responsive to determining that the first expression is permitted to return null, that the first expression returns null if any argument of the first expression is null, that the first expression is permitted to return null if no arguments of the first expression are null, and that the first child expression is permitted to return null generating optimized query code for the first query, the optimized query code comprising (Par. 0025 Chavan discloses query expression optimization includes dynamic optimization of a query execution during the execution of the query);
a first code segment that, when executed by a processor, causes the processor to perform operations comprising determining a value of the first expression (Par. 00043 Chavan discloses evaluating the query until a definitive result is reached.  Evaluating the query is seen as determining a value of the first expression);
and a conditional jump instruction (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached);
that when executed by the processor, causes the processor to perform operations comprising: 
determining that the first one child expression of the first expression returns null (Par. 0026 Chavan discloses predicates can return “unknown” value. The “unknown” value is seen as null. Par. 0043 Chavan discloses evaluating the query with predicates until a definitive result is reached. The definitive result (predicate) is seen as the first expression returns null);
after determining that the first child expression returns null, skipping execution of at least a portion of the first code segment; corresponding to at least a second child expression of the first expression and returning null for the first expression (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result and therefore the unevaluated predicate can be skipped. This is achieved with a first expression predicate that returns “null” value and a definitive result can be reached, such as P1 or P2, when the first predicate value is “null” value it does not matter what the second predicate value is.  Example if the query expression is P1 or P2, and P1 returns null then the result of the query will be NULL without evaluating P2);
Ahmed and Chavan are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the query optimization of Chavan, to allow queries to be processed quicker. The suggestion/motivation to combine is that it would be obvious to try in order to easily process queries based upon runtime behavior (Par. 0001 Chavan).

As to claim 3 Ahmed in combination with Chavan teaches each and every limitation of claim 1. 
In addition Ahmed teaches wherein the at least one processor is further programmed to perform operations comprising, before generating the first code segment, determining that a first child expression of the first expression is permitted to return a null value (Par. 0011 Ahmed discloses a where clause that contains conditions that nullifies results that do not satisfy conditions. Par. 0032 Ahmed discloses during a relational comparison a null value with any other value always return FALSE. Always returning FALSE is seen as preserving the null. (Par. 0032 Ahmed discloses generating a predicate for the null values).

As to claim 4 Ahmed in combination with Chavan teaches each and every limitation of claim 1. 
In addition Ahmed teaches wherein the at least one processor is further programmed to perform operations comprising determining that a second expression of the first query is not permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0030 Ahmed discloses the query evaluates to false when an operator is Null);
wherein the optimized query code further comprises: 
a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A nested subquery is seen as the first of the second expression);
and a fourth code segment that, when executed by the processor causes the processor to perform operations comprising determining a value of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A subquery is seen as the first of the second expression).

As to claim 5 Ahmed in combination with Chavan teaches each and every limitation of claim 1. 
In addition Ahmed teaches wherein the at least one processor is further programmed to perform operations comprising: 
determining that a first child expression of the first expression is permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
In addition Chavan teaches determining that the first child expression is returns null if any argument of the first expression is null (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result. Predicates are seen as arguments of the first expression. Predicates are also seen as first child expression of the first expression. Chavan discloses returning null when a null value is determined to be the definitive result. Therefore a first child expression that is determined to reach a definitive result of null will returns null and therefore the expression will return null);
Ahmed teaches wherein the optimized query code further comprises: 
a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the first child expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A nested subquery is seen as the first of the second expression); 
and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first sub-child expression of the first child expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A subquery is seen as the first of the second expression).

As to claim 6 Ahmed in combination with Chavan teaches each and every limitation of claim 5. 
In addition Ahmed teaches wherein the at least one processor is further programmed to perform operations comprising determining that the first child expression does not preserve not null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values);
wherein the fourth code segment comprises a second conditional jump instruction (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached);
and wherein the second conditional jump instruction, when executed by the processor, causes the processor to perform operations comprising: 
skipping execution of at least a portion of the third code segment; and returning null for the first expression (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. Example if the query expression is P1 and P2, and P1 returns null then the result of the query will be NULL without evaluating P2.).


	As to claim 8 Ahmed teaches a method for optimizing database queries, the method comprising: 
receiving, by a computing device comprising at least one processor, a first query comprising a plurality of query expressions (Par. 0026 and Fig.1 Ahmed discloses receiving a query.  The query contains operators which are a type of subquery. The subquery is seen as query expressions); 
determining, by the computing device, that a first expression of the first query is permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
Ahmed does not teach but Liu teaches determining that the first expression is permitted to return null if no arguments of the first expression are null  (Par. 0022 Liu discloses selecting the Null on Null option for execution provide that the function construct element only from Not Null values that are passed as inputs. Par. 0036 Liu discloses Similarly, the analyzeExpressionIsNotNULL( ) function returns status ISNOTNULL_ALWAYS_FALSE if it determines that the "inputExpr" expression would always evaluate to a NULL value.  The Not Null values that are passed as inputs are seen as no arguments of the first expression are null. The first expression is permitted to return null is seen as the ISNotNULL_ALWAYS_FALSE always evaluating to a NULL value); 
Ahmed and Liu are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the query optimization of Liu, to allow queries to be processed more efficiently. The suggestion/motivation to combine is that it would be obvious to try in order to easily process queries based upon Null and Not Null data items (Par. 0005-0010 Liu).
Ahmed does not teach but Chavan teaches determining, by the computing device, that the first expression returns null it any argument of the first expression is null, determining that a first child expression of the first expression is permitted to return null (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result. Predicates are seen as arguments of the first expression. Predicates are also seen as first child expression of the first expression. Chavan discloses returning null when a null value is determined to be the definitive result. Therefore a first child expression that is determined to reach a definitive result of null will returns null and therefore the expression will return null. This is achieved with a first expression predicate that returns “null” value and a definitive result can be reached, such as P1 or P2, when the first predicate value is “null” value it does not matter what the second predicate value is.  Example if the query expression is P1 or P2, and P1 returns null then the result of the query will be NULL without evaluating P2);
Chavan teaches and responsive to determining that the first expression is permitted to return null, that the first expression returns null if any argument of the first expression is null, that the first expression is permitted to return null if no arguments of the first expression are null, and that the first child expression is permitted to return null, generating, by the computing device, optimized query code for the first query, the optimized query code comprising  (Par. 0025 Chavan discloses query expression optimization includes dynamic optimization of a query execution during the execution of the query);
a first code segment that, when executed by a processor, causes the processor to perform operations comprising determining a value of the first expression (Par. 00043 Chavan discloses evaluating the query until a definitive result is reached.  Evaluating the query is seen as determining a value of the first expression);
and a conditional jump instruction (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached);
that when executed by the processor, causes the processor to perform operations comprising: 
determining that the first child expression of the first expression returns null (Par. 0043 Chavan discloses evaluating the query until a definitive result is reached)
after determining that the first child expression of the first expression returns null, skipping execution of at least a portion of the first code segment; corresponding to at least a second child expression of the first expression and returning null for the first expression (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result. Predicates are seen as arguments of the first expression. Predicates are also seen as first child expression of the first expression. Chavan discloses returning null when a null value is determined to be the definitive result. Therefore a first child expression that is determined to reach a definitive result of null will returns null and therefore the expression will return null.  This is achieved with a first expression predicate that returns “null” value and a definitive result can be reached, such as P1 or P2, when the first predicate value is “null” value it does not matter what the second predicate value is.  Example if the query expression is P1 or P2, and P1 returns null then the result of the query will be NULL without evaluating P2);
Ahmed and Chavan are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Chavan to include the query optimization of Chavan, to allow queries to be processed quicker. The suggestion/motivation to combine is that it would be obvious to try in order to easily process queries based upon runtime behavior (Par. 0001 Chavan).


As to claim 10 Ahmed in combination with Chavan teaches each and every limitation of claim 8. 
In addition Ahmed teaches further comprising, before generating the first code segment, determining that a first child expression of the first expression is permitted to return a null value (Par. 0011 Ahmed discloses a where clause that contains conditions that nullifies results that do not satisfy conditions. Par. 0032 Ahmed discloses during a relational comparison a null value with any other value always return FALSE. Always returning FALSE is seen as preserving the null. (Par. 0032 Ahmed discloses generating a predicate for the null values).

As to claim 11 Ahmed in combination with Chavan teaches each and every limitation of claim 8. 
In addition Ahmed teaches further comprising determining that a second expression of the first query is not permitted to return null, wherein the optimized query code further comprises: (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0030 Ahmed discloses the query evaluates to false when an operator is Null);
a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A nested subquery is seen as the first of the second expression);
and a fourth code segment that, when executed by the processor causes the processor to perform operations comprising determining a value of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A subquery is seen as the first of the second expression).

As to claim 12 Ahmed in combination with Chavan teaches each and every limitation of claim 8. 
In addition Ahmed teaches further comprising: determining that a first child expression of the first expression is permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
determining that the first child expression returns null it any argument of the first expression is null (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result. Predicates are seen as arguments of the first expression. Predicates are also seen as first child expression of the first expression. Chavan discloses returning null when a null value is determined to be the definitive result. Therefore a first child expression that is determined to reach a definitive result of null will returns null and therefore the expression will return null. This is achieved with a first expression predicate that returns “null” value and a definitive result can be reached, such as P1 or P2, when the first predicate value is “null” value it does not matter what the second predicate value is.  Example if the query expression is P1 or P2, and P1 returns null then the result of the query will be NULL without evaluating P2);
Ahmed teaches wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the first child expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A nested subquery is seen as the first of the second expression);
and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first sub-child expression of the first child expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A subquery is seen as the first of the second expression).

As to claim 13 Ahmed in combination with Chavan teaches each and every limitation of claim 12. 
In addition Ahmed teaches further comprising determining that the first child expression does not preserve not null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values);
wherein the fourth code segment comprises a second conditional jump instruction (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached);
and wherein the second conditional jump instruction, when executed by the processor, causes the processor to perform operations comprising: skipping execution of at least a portion of the third code segment; and returning null for the first expression  (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. Example if the query expression is P1 and P2, and P1 returns null then the result of the query will be NULL without evaluating P2.).

As to claim 15 Ahmed teaches a machine-readable medium comprising instructions thereon that, when executed by at least one processor (Par. 0088 Ahmed discloses hardware and processor configured to perform the optimization);  cause the processor to perform operations comprising: 
receiving a first query comprising a plurality of query expressions (Par. 0026 and Fig.1 Ahmed discloses receiving a query.  The query contains operators which are a type of subquery. The subquery is seen as query expressions);
determining that a first expression of the first query permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
Ahmed does not teach but Liu teaches determining that the first expression is permitted to return null if no arguments of the first expression are null  (Par. 0022 Liu discloses selecting the Null on Null option for execution provide that the function construct element only from Not Null values that are passed as inputs. Par. 0036 Liu discloses Similarly, the analyzeExpressionIsNotNULL( ) function returns status ISNOTNULL_ALWAYS_FALSE if it determines that the "inputExpr" expression would always evaluate to a NULL value.  The Not Null values that are passed as inputs are seen as no arguments of the first expression are null. The first expression is permitted to return null is seen as the ISNotNULL_ALWAYS_FALSE always evaluating to a NULL value); 
Ahmed and Liu are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the query optimization of Liu, to allow queries to be processed more efficiently. The suggestion/motivation to combine is that it would be obvious to try in order to easily process queries based upon Null and Not Null data items (Par. 0005-0010 Liu).
Ahmed does not teach but Chavan teaches determining that the first expression  returns null it any argument of the first expression is null, determining that a first child expression of the first expression is permitted to return null (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result. Predicates are seen as arguments of the first expression. Predicates are also seen as first child expression of the first expression. Chavan discloses returning null when a null value is determined to be the definitive result. Therefore a first child expression that is determined to reach a definitive result of null will returns null and therefore the expression will return null. This is achieved with a first expression predicate that returns “null” value and a definitive result can be reached, such as P1 or P2, when the first predicate value is “null” value it does not matter what the second predicate value is.  Example if the query expression is P1 or P2, and P1 returns null then the result of the query will be NULL without evaluating P2);
Ahmed does not teach but Chavan teaches and responsive to determining that the first expression is permitted to return null, that the first expression returns null if any argument of the first expression is null, that the first expression is permitted to return null if no arguments of the first expression are null, and that the first child expression is permitted to return null, generating optimized query code for the first query, the optimized query code comprising (Par. 0025 Chavan discloses query expression optimization includes dynamic optimization of a query execution during the execution of the query); 
a first code segment that, when executed by a processor, causes the processor to perform operations comprising determining a value of the first expression (Par. 00043 Chavan discloses evaluating the query until a definitive result is reached.  Evaluating the query is seen as determining a value of the first expression);
and a conditional jump instruction (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached);
and wherein the conditional jump instruction, when executed by the processor, causes the processor to perform operations comprising: determining that the first child expression of the first expression returns null (Par. 0043 Chavan discloses evaluating the query until a definitive result is reached);
after determining that at least one child expression of the first expression returns null, skipping execution of at least a portion of the first code segment; corresponding to at least a second child expression of the first expression and returning null for the first expression (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result. Predicates are seen as arguments of the first expression. Predicates are also seen as first child expression of the first expression. Chavan discloses returning null when a null value is determined to be the definitive result. Therefore a first child expression that is determined to reach a definitive result of null will returns null and therefore the expression will return null. This is achieved with a first expression predicate that returns “null” value and a definitive result can be reached, such as P1 or P2, when the first predicate value is “null” value it does not matter what the second predicate value is.  Example if the query expression is P1 or P2, and P1 returns null then the result of the query will be NULL without evaluating P2).


As to claim 17 Ahmed in combination with Chavan teaches each and every limitation of claim 15. 
In addition Ahmed teaches wherein the at least one processor is further programmed to perform operations comprising, before generating the first code segment, determining that a first child expression of the first expression is permitted to return a null value (Par. 0011 Ahmed discloses a where clause that contains conditions that nullifies results that do not satisfy conditions. Par. 0032 Ahmed discloses during a relational comparison a null value with any other value always return FALSE. Always returning FALSE is seen as preserving the null. (Par. 0032 Ahmed discloses generating a predicate for the null values).

As to claim 18 Ahmed in combination with Chavan teaches each and every limitation of claim 15. 
In addition Ahmed teaches wherein the at least one processor is further programmed to perform operations comprising determining that a second expression of the first query is not permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0030 Ahmed discloses the query evaluates to false when an operator is Null);
wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A nested subquery is seen as the first of the second expression);
 and a fourth code segment that, when executed by the processor causes the processor to perform operations comprising determining a value of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A subquery is seen as the first of the second expression).

As to claim 19 Ahmed in combination with Chavan teaches each and every limitation of claim 15. 
In addition Ahmed teaches wherein the at least one processor is further programmed to perform operations comprising: 
determining that a first child expression of the first expression is permitted to return null (Par. 0011 Ahmed discloses a where clause that contains conditions that nullifies results that do not satisfy conditions. Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
Chaven teaches determining that the first child expression returns null it any argument of the first expression is null (Par. 0029 Chaven discloses evaluating the data to identify if the data is a null value or not by checking each expression.  Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. A null value is seen as a definitive result. Predicates are seen as arguments of the first expression. Predicates are also seen as first child expression of the first expression. Chavan discloses returning null when a null value is determined to be the definitive result. Therefore a first child expression that is determined to reach a definitive result of null will returns null and therefore the expression will return null. This is achieved with a first expression predicate that returns “null” value and a definitive result can be reached, such as P1 or P2, when the first predicate value is “null” value it does not matter what the second predicate value is.  Example if the query expression is P1 or P2, and P1 returns null then the result of the query will be NULL without evaluating P2);
Ahmed teaches wherein the optimized query code further comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the first child expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A nested subquery is seen as the first of the second expression);
and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first sub-child expression of the first child expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A subquery is seen as the first of the second expression).

As to claim 20 Ahmed in combination with Chavan teaches each and every limitation of claim 19. 
In addition Ahmed teaches wherein the at least one processor is further programmed to perform operations comprising determining that the first child expression does not preserve not null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values); 
wherein the fourth code segment comprises a second conditional jump instruction, and wherein the second conditional jump instruction (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached);
when executed by the processor, causes the processor to perform operations comprising: skipping execution of at least a portion of the third code segment; and returning null for the first expression (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. Example if the query expression is P1 and P2, and P1 returns null then the result of the query will be NULL without evaluating P2.).

8.	Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. U.S. Patent Application Publication No. 2014/0379690 (herein as ‘Ahmed’) in combination with Liu et al. U.S. Patent Application Publication No. 2008/0065674 (herein as ‘Liu’), Chavan U.S. Patent Application Publication No. 2011/0055197 (herein as ‘Chavan’), and further in view of Zane et al. U.S. Patent Application Publication No. 2005/0027701 (herein as ‘Zane’).


As to claim 2 Ahmed in combination with Liu and Chavan teaches each and every limitation of claim 1. 
Ahmed in combination with Chavan does not teach but Zane teaches wherein the first code segment comprises: a first instruction that, when executed by the processor causes the processor to perform operations comprising setting a value of a first expression variable to null (Par. 0176 Zane discloses the setting the value fields in a join operation to null);
Ahmed and Zane are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the performance advantages of Zane, to allow code to be portable to different computer programs when producing code in the code generator. The suggestion/motivation to combine is that it would be obvious to try in order to ensure performance advantages when executing code (Par. 0010-0011 Zane).
Zane teaches and a second instruction that, when executed by the processor, causes the processor to perform operations comprising setting the value of the first expression variable to the value of the first expression (Par. 0176 Zane discloses the setting the value fields in a join operation to null.  Setting all the values to null will result in variables being the same as other expressions);
Chavan teaches wherein the at least a portion of the first code segment skipped by the conditional jump instruction comprises the second instruction (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. Example if the query expression is P1 and P2, and P1 returns null then the result of the query will be NULL without evaluating P2.).

As to claim 9 Ahmed in combination with Chavan teaches each and every limitation of claim 8.
Ahmed in combination with Chavan does not teach but Zane teaches wherein the first code segment comprises: a first instruction that, when executed by the processor causes the processor to perform operations comprising setting a value of a first expression variable to null (Par. 0176 Zane discloses the setting the value fields in a join operation to null);
and a second instruction that, when executed by the processor causes the processor to perform operations comprising setting the value of the first expression variable to the value of the first expression (Par. 0176 Zane discloses the setting the value fields in a join operation to null.  Setting all the values to null will result in variables being the same as other expressions);
Ahmed and Zane are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the performance advantages of Zane, to allow code to be portable to different computer programs when producing code in the code generator. The suggestion/motivation to combine is that it would be obvious to try in order to ensure performance advantages when executing code (Par. 0010-0011 Zane).
Chavan teaches wherein the at least a portion of the first code segment skipped by the conditional jump instruction comprises the second instruction (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. Example if the query expression is P1 and P2, and P1 returns null then the result of the query will be NULL without evaluating P2.);


As to claim 16 Ahmed in combination with Chavan teaches each and every limitation of claim 15.
Ahmed in combination with Chavan does not teach but Zane teaches wherein the first code segment comprises: a first instruction that, when executed by the processor causes the processor to perform operations comprising setting a value of a first expression variable to null (Par. 0176 Zane discloses the setting the value fields in a join operation to null);
and a second instruction that, when executed by the processor causes the processor to perform operations comprising setting the value of the first expression variable to the value of the first expression (Par. 0176 Zane discloses the setting the value fields in a join operation to null.  Setting all the values to null will result in variables being the same as other expressions);
Chavan teaches wherein the at least a portion of the first code segment skipped by the conditional jump instruction comprises the second instruction (Par. 0043 Chavan discloses skipping the unevaluated predicates when a definitive result can be reached. Example if the query expression is P1 and P2, and P1 returns null then the result of the query will be NULL without evaluating P2.).


9.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. U.S. Patent Application Publication No. 2014/0379690 (herein as ‘Ahmed’), in combination with Chavan U.S. Patent Application Publication No. 2011/0055197 (herein as ‘Chavan’), Liu et al. U.S. Patent Application Publication No. 2008/0065674 (herein as ‘Liu’) and Gondi U.S. Patent No. 10,459,822 (herein as ‘Gondi’).


As to claim 7 Ahmed in combination with Chavan teaches each and every limitation of claim 1. 
In addition Ahmed teaches wherein the at least one processor is further programmed to perform operations comprising: determining that a second expression of the first query is permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
determining that the second expression is null preserving (Par. 0032 Ahmed discloses during a relational comparison a null value with any other value always return FALSE. Always returning FALSE is seen as preserving the null); 
and determining that no child expression of the second expression returns null it any argument of the first expression is null (Col. 6 Lines 27-31 Gondi discloses that for query items within the query that are not found the system returns a null results.  The items within the query are seen as the arguments.  Returning a null result is seen as returning null for any argument);
Ahmed and Gondi are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the analysis of code of Gondi, to redo the analysis when the code is updated. The suggestion/motivation to combine is that it would be obvious to try to reduce the number of false positives when a portion of the code is not accessible (Col. 1 Lines 40-49 Gondi).
Ahmed teaches wherein the optimized query code comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A nested subquery is seen as the first of the second expression); 
and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A subquery is seen as the first of the second expression).


As to claim 14 Ahmed in combination with Chavan teaches each and every limitation of claim 8. 
In addition Ahmed teaches further comprising: determining that a second expression of the first query is permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
Ahmed does not teach but Gondi teaches determining that the second expression returns null it any argument of the first expression is null (Col. 6 Lines 27-31 Gondi discloses that for query items within the query that are not found the system returns a null results.  The items within the query are seen as the arguments.  Returning a null result is seen as returning null for any argument);
Ahmed and Gondi are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Ahmed to include the analysis of code of Gondi, to redo the analysis when the code is updated. The suggestion/motivation to combine is that it would be obvious to try to reduce the number of false positives when a portion of the code is not accessible (Col. 1 Lines 40-49 Gondi).
Ahmed teaches and determining that no child expression of the second expression is permitted to return null (Par. 0029 Ahmed discloses a WHERE clause is used to provide special treatment for NULL values. Par. 0031 Ahmed discloses a subquery with predicates such as the EXISTS operator may contain a subquery that has a predicate that includes a relational operator that evaluates to NULL if either input to the relational operator is NULL);
wherein the optimized query code comprises: a third code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of a first child expression of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A nested subquery is seen as the first of the second expression);
and a fourth code segment that, when executed by the processor, causes the processor to perform operations comprising determining a value of the second expression (Par. 0030 Ahmed discloses special conditions are used to evaluate values within a nested subquery of the query. A subquery is seen as the first of the second expression).




Conclusion
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  September 28, 2021Examiner, Art Unit 2159     
                                                     
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159